Appeal unanimously dismissed, with costs, in accordance with the following memorandum: No appeal lies from a judgment entered by default (CPLR 5511; 10 Carmody-Wait, 2d, §§70:25, 70:58), nor can such judgment be amended on appeal (Herpe v Herpe, 225 NY 323, 327). Defendants’ remedy, if any, is by motion to open the default and vacate the judgment. Were the appeal properly before us from an order denying a motion to open the default and vacate the judgment, we would affirm on the merits. (Appeal from judgment of Niagara Supreme Court in action on promissory note.) Present—Marsh, P. J., Simons, Mahoney, Goldman and Witmer, JJ.